Citation Nr: 1447706	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-09 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  A November 2009 rating decision granted service connection for hearing loss and an anxiety disorder and denied service connection for PTSD, diabetes, and a right knee disability.  A September 2010 rating decision denied service connection for vertigo and a lower leg disability.  An October 2012 rating decision denied service connection for sleep apnea.  The Veteran timely appealed the denials of service connection for PTSD, diabetes, a right knee disability, vertigo, and a right leg disability and the rating assigned for bilateral hearing loss.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, and a transcript of the hearing is of record.  

Although an August 2014 VA psychiatric evaluation report has been added to the record without being addressed in a Supplemental Statement of the Case or a waiver of RO review, this opinion is cumulative of VA opinions in September 2009 and May 2013.  See 38 C.F.R. § 20.1304(c) (2014).


The issues of entitlement to service connection for a right leg disability, service connection for vertigo, to include on a secondary basis, entitlement to service connection for sleep apnea, and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is shown to have had combat with the enemy while serving on active duty, however the most probative evidence of record does not support a diagnosis of PTSD based on a corroborated in-service stressor.

2.  The Veteran does not have a right knee disability, including arthritis, that began in service or within a year of discharge or is related to his military service.

3.  The Veteran does not have diabetes that began in service or within a year of discharge or is the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  A knee disability was not incurred in active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Diabetes was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2009 and June 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, these letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was also informed in these letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional relevant private evidence was subsequently added to the case after either letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA nexus opinions were obtained in November 2010 and April and May 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinions obtained in this case are adequate, as they involve review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has a disability due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the service connection issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his July 2014 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the July 2014 board hearing, the Veteran was represented by Disabled American Veterans.  The Veteran's representative and the undersigned VLJ asked the Veteran questions about the bases for the service connection right knee disability issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



Analysis of the Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be presumed for certain chronic diseases, such as DM or arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


PTSD

The Veteran contends that he has PTSD due to service.  He is currently service connected for an anxiety disorder, which is assigned a 30 percent rating.

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The evidence of record indicates that the Veteran's unit participated in combat with the enemy from April to November 1968.

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of PTSD.

Also on file is an April 2009 statement from S.W., a woman who has known the Veteran for three years and lives with him.  S.W. discusses his psychiatric symptoms, such as flashbacks of Vietnam.

VA treatment records dated in April 2009 contain the diagnoses of PTSD screen with likely PTSD; depressive disorder, not otherwise specified; and rule out dysthymia.  

VA treatment reports from April to June 2009 contain a diagnosis of anxiety disorder, not otherwise specified (NOS).  

A June 2009 VA Memorandum finds that the Veteran was subjected to an in-service stressor.

The Veteran underwent a VA psychiatric evaluation by a psychologist in September 2009.  The diagnoses were anxiety disorder, NOS; and chronic insomnia.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted the Veteran's combat stressor but concluded that he did not meet Criterion C, involving persistent avoidance of trauma-related stimuli and numbing of general responsiveness, and Criterion D, involving persistent symptoms of increased arousal.  

VA treatment records for August 2010 have an assessment of anxiety; a service-connected anxiety disorder was diagnosed in September 2010.  PTSD was diagnosed by a nurse practitioner in December 2012 and January 2013, with the January 2013 report acknowledged by a primary care physician.  In March 2013, the physician who had diagnosed a positive PTSD screen in April 2009 diagnosed neurosis (generalized anxiety disorder); and a depressive disorder, NOS, rule out dysthymia.

The diagnosis on VA psychiatric evaluation by a clinical psychologist in May 2013 was anxiety disorder, NOS.  It was concluded that the Veteran's symptoms did not meet Criterion E and Criterion F of the diagnostic criteria for PTSD under DSM-IV, as he did not show the persistent avoidance of stimuli associated with the trauma or the known meaning of general responsiveness.  

The Veteran's testimony at his video conference hearing in July 2014 does not include contentions related to PTSD.

The Veteran was provided a VA psychiatric evaluation by another psychologist in August 2014, which included review of the record.  The diagnosis was other specified trauma and stress-related disorder, which captured his presentation of subthreshold PTSD symptomatology and was noted to be analogous to an anxiety disorder, not otherwise specified.  

Although an in-service stressor has been confirmed, service connection cannot be granted without a diagnosis of PTSD by an appropriate medical professional.  Although a VA physician noted in October 2012 that the Veteran had a positive PTSD screen with likely PTSD, this same physician diagnosed a generalized anxiety disorder and a depressive disorder in March 2013 without any mention of PTSD.  Although PTSD was diagnosed by a nurse practitioner in December 2012 and January 2013, with the report acknowledged by a primary care physician, this diagnosis of PTSD is not supported by any reference to the relevant evidence of record and the relevant criteria for PTSD.  In fact, when evaluated by appropriate VA medical personnel in September 2009, May 2013, and August 2014, PTSD was not found.  Although the diagnosis of PTSD by a nurse practitioner is competent,  See Cohen v. Brown, 10 Vet. App. 128 (1997), the Board places more weight on the September 2009. May 2103, and August 2014 examinations and opinions because they were conducted for the purpose of diagnosis, and because they broadly agree with each other and the nurse practitioner's opinion is the outlier.

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have PTSD as a result of service.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Right Knee

The Veteran contends that his preexisting right knee disorder was aggravated by service.

The Veteran noted on his June 1966 pre-service examination that he had chronic knee problems.  Although chronic knee problems was initially written on his June 1966 medical examination report, this assessment was scratched out in July 1966, at which time it was reported that the Veteran's knees were "ok."  The Veteran complained in November 1966 that he had reinjured his knee and was unable to flex; X-rays did not show any abnormality.  The impression was questionable displaced medial semilunar cartilage on the right, line-of-duty.  He complained in April 1969 of giving out and aching of the knees after exercise; no abnormality was found on physical examination.  Orthopedic evaluation of the right knee did not show any swelling, instability, or crepitation.  A provision diagnosis of chronic strained ligament was noted.  According to the Veteran's July 1969 discharge medical history report, he did not have and had not had a "trick" or locked knee.  His lower extremities were normal on physical examination in July 1969.

VA treatment records dated from September 2009 to July 2010 contain a notation of osteoarthritis of the right knee.

A VA joint examination, which included review of the claims file, was conducted in November 2010.  Osteoarthritis of the right knee was diagnosed.  After review of the record and examination of the Veteran, the examiner concluded that the Veteran's osteoarthritis was less likely as not related to military service because 
X-rays in service were normal, the Veteran was able to work after service as a truck/bus driver, there was no knee treatment for many years after service discharge, and osteoarthritis was not diagnosed until 2009.

The Veteran testified at his video conference hearing in July 2014 that he had a preexisting right knee disorder that was aggravated by service.

Although the veteran believes that he had a preexisting right knee disorder on service entrance, the Veteran's right knee was reported to be normal on both
 pre-service medical evaluation in July 1966 and on service separation medical evaluation in July 1969.  X-rays of the knee in service were normal.  There is no post-service notation of a right knee disorder until 2009, when arthritis of the knee was diagnosed, which is many years after service discharge.  Additionally, the November 2011 VA evaluation of the right knee, which includes examination of the knee and review of the record, is against the claim.  There is no medical opinion on file in favor of the claim.  Consequently, service connection for right knee disability is denied.


Although the Veteran is competent to report his subjective symptoms, the Board finds that the Veteran is not competent to opine as to whether he has a knee disability such as arthritis due to service, as this is a complex medical matter of which the Veteran has not been shown to have any medical training.  
Diabetes

The Veteran seeks service connection for diabetes, which he believes is causally related to service.

The Veteran's service treatment records do not reveal any complaints or findings indicative of diabetes, including on his July 1969 separation medical examination report.  Urinalysis in July 1969 was negative for glucose.

A February 2013 VA treatment record contains an ophthalmology assessment of borderline diabetes mellitus, type II without retinopathy.

A VA diabetes evaluation was conducted in April 2013.  After review of the record and an in-person examination, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of diabetes.  This examiner noted that the notation of diabetes on optometry evaluation in February 2013 appeared to be in error.

The Veteran's testimony at his video conference hearing in July 2014 does not include contentions related to diabetes.

Based on the above evidence, service connection for diabetes is denied.  There is no medical evidence of diabetes in service, to include on separation examination in July 1969, or within a year of service discharge.  Moreover, the Veteran has not contended that he has had diabetes since service or within a year of service discharge.  Additionally, the medical evidence after service, which includes an April 2013 diabetes evaluation, does not show symptomatology indicative of diabetes.

Although the Veteran is competent to report his subjective symptoms, the Board finds that the Veteran is not competent to opine as to whether he has a disability such as diabetes due to service, as this is a complex medical matter and he does not have any medical training.  

In the absence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no competent evidence of diabetes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetes, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

REMAND

With respect to the increased rating claim on appeal, the Veteran testified at his July 2014 video conference hearing that his hearing has gotten worse since his most recent audiological evaluation in 2013.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Also referred to at the hearing was an upcoming audiogram by the Columbus VA.  An audiogram dated in 2014 has not been associated with the record.  Consequently, additional development is needed on this issue prior to Board readjudication.

Although there is a December 2013 VA opinion on file that the Veteran's sleep apnea is less likely than not due to service-connected anxiety disorder, this opinion does not address whether the Veteran's sleep apnea is causally related to service.

Although there is a September 2010 opinion on file that the Veteran's vertigo is not causally related to military noise exposure, there is no opinion on file on whether the Veteran has vertigo that is causally related to service apart from noise exposure.

Lastly, with respect to the claim for service connection for a right leg disability manifest by numbness and tingling, the Veteran testified to his symptoms, which are capable of lay observation, and presented some other lay evidence suggesting the symptoms began in service or have bene present since service.  This triggers the need for an examination because there is some indication of a link to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will contact the Veteran and request that he identify all VA and non-VA medical providers who have treated him for hearing loss since April 2013, which is the date of the most recent evidence related to hearing loss on file, to include whether he was provided an audiogram subsequent to his July 2014 hearing.  All attempts to secure this evidence must be documented in the claims files.  If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.   

2.  If a VA audiological examination dated after July 2014 is not added to the record, the AMC/RO will schedule the Veteran for an audiological examination to determine the current extent of his bilateral hearing loss disability.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner must perform the necessary audiometric and speech recognition tests and also must address the functional impact of any hearing loss disability found.

3.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has sleep apnea related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current sleep apnea began in service, is caused by service, or is otherwise related to the Veteran's active military service.  A complete rationale must be provided for any opinion offered.  

4.  The AMC/RO will also schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has vertigo related to service, other than service  noise exposure.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current vertigo began in service, is caused by service, or is otherwise related to the Veteran's active military service.  A complete rationale must be provided for any opinion offered.  

5.  The AMC/RO will schedule the Veteran for an examination to determine the nature and etiology of any right leg neurological disability.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests must be completed.  If a neurological or other disability manifested by numbness and tingling in the right leg is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more), that any disability of the right leg manifest by numbness or tingling began in service, was caused by service, or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

6.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

7.  The AMC/RO should then re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


